DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/174159 on January 08, 2021. Please note claims 17-19, 21 and 23-37 remain in the application. 
Response to Arguments
3.	Applicant's arguments filed January 08, 2021 have been fully considered but they are not persuasive for the following reasons:
With respect to claim 17, applicant alleges that “the first pillars and the second pillars are made of a conductive material" would not have been obvious over the combination of Pan and Meisel. Applicant argued that modifying Pan in the manner suggested by Pan would destroy the functionalities of Pan (remarks pgs. 8-9). In response, Examiner disagrees. As stated by the applicant, Pan discloses an insulating support engages with the back plate which improves the sensitivity of the MEMS microphone. The disclosure above does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention because one way of making capacitors is to use the two polysilicon layers and conductive material is need to connect them. The capacitor is created by placing the two polysilicon layers parallel to each other and connect via the conductive material. This is called a poly-poly capacitor. Furthermore, nothing in the prior art teaches that the proposed modification (e.g. pillars made of conductive materials) would have resulted in an ‘inoperable’ functionalities since proposed modification or combination of the prior art does not change the principle of operation of the prior art.
claims 18, 19, 21, 23-29 and 32, applicant traverses all rejections for reasons similar to those discussed for independent claim 1. In response, see the response directed to independent claim 1 above.
Allowable Subject Matter
4.	Claims 34-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 34, since the allowable subject matter of claim 30 has been incorporated into claim 34, claim 34 and all claims dependent thereon are patentable over the cited references. 
Regarding claim 36, since the allowable subject matter of claim 33 has been incorporated into claim 36, claim 36 and all claims dependent thereon are patentable over the cited references. 
5.	Regarding claims 30, 31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 17, 19, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444 in view of Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and further in view of Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296.

Regarding claim 17, Pan teaches 
A micro electro mechanical system (MEMS) microphone (Fig. 9 shows a MEMS microphone 600), comprising:
a first diaphragm (Fig. 9 shows a first diaphragm 605); 
a second diaphragm (Fig. 9 shows a second diaphragm 606); 
a base plate (Fig. 9 shows a back plate 604) and disposed between the first diaphragm 605 and the second diaphragm 606 as show 9 and Para. [0035], Lines 1-9; 
a first cavity (Fig. 9 shows a first insulating space 608) disposed between the first diaphragm 605 and the back plate (e.g. base plate) 604 and surrounded by a first wall (Fig. 9 shows a first insulating portion 607)…Para. [0035], Lines 10-13; 
a second cavity (Fig. 9 shows a second insulating space 609) disposed between the second diaphragm 606 and the back plate (e.g. base plate) 604 and surrounded by a second wall (Fig. 9 shows a second portion 607)…Para. [0035], Lines 13-15; 
acoustic holes (Fig. 9 shows a through holes 615) passing through the back plate (e.g. base plate) 604…Para. [0035], Lines 15-18; 
first pillars (Fig. 9 shows a first insulating support 610) disposed in the first insulating space (e.g. first cavity) 608 and connecting the first diaphragm 605 and the back plate (e.g. base 
second pillars (Fig. 9 shows a second insulating support 611) disposed in the second insulating space (e.g. second cavity) 609 and connecting the second diaphragm 606 and the back plate (e.g. base plate) 604…Para. [0036], Lines 1-9 and having one end received by a fitting portion 613 on the second diaphragm 606 and another end fixed to the back plate (e.g. base plate) 604…Para. [0037], Lines 1-14. Pan further teaches that the first diaphragm 605 and the second diaphragm 606 each have one electrode and back plate 604 has electrode to form a capacitor system…Para. [0036], Lines 9-18. 
Pan does not explicitly teach that the two diaphragms and base plate are made of polysilicon.
Langereis teaches of a MEMS microphone comprising a membrane (i.e. diaphragm) and a backplate (i.e. base plate) are made of polysilicon….Para. [0028], Lines 1-3.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by Pan with the membrane (i.e. diaphragm) and a backplate (i.e. base plate) made of polysilicon, as taught by Langereis, with the motivation that by combining both teaching the diaphragms and base plate would be able to act as conductive materials, thereby improving microphone performances.
The combination of Pan and Langereis do not explicitly teach that both ends on the first pillars and the second pillars are fixed, and the first pillars and the second pillars are made of a conductive material.
	Meisel teaches in Fig. 6c that one end of a pillar 48 is fixed to a diaphragm 38 and another end the pillar 48 is fixed to an intermediate plate counter electrode element 42. Fig. 6c  Meisel further teaches the pillar 48 is made of conductive material (Para. [0038], Lines 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan and Langereis, with both ends on the first pillars and the second pillars are fixed, as taught by Meisel, with the motivation that by combining each teaching the MEMS microphone would be able to use the pillars as integral structure that provide stable support.

Regarding claim 19, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. Pan teaches the electric circuitry (Fig. 9 shows a capacitor system 603) coupled to the first, second and third electrodes and configured to detect a capacitance change of a first capacitor formed by the first diaphragm and the base plate (A capacitor is formed by the electrode pair which comprises the first electrode of the first diaphragm 605 and the third electrode of the back plate 604 as shown in Fig. 9) and a capacitance change of a second capacitor formed by the second diaphragm and the base plate (A capacitor is formed by the electrode pair which comprises the second electrode of the second diaphragm 606 and the third electrode of the back plate 604 as shown in Fig. 9), caused by sound pressure applied to the first diaphragm, and output an electric signal responsive to the sound pressure based on the capacitance changes…Para. [0036].

Regarding claim 23, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. Pan inherently teaches that the first pillars are electrically 

Regarding claim 24, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. Pan inherently teaches that the first pillars are provided to be point symmetric with respect to a center of the first cavity since the first insulating support 610 is located at the center of a back cavity 602.

9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444, Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296 and further view of Hu et al. (hereinafter Hu) US-PG-PUB No. 2016/0088402.

Regarding claim 18, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. Pan teaches the MEMS microphone 600 comprises a substrate 601 having a back cavity 602 through which the second diaphragm is exposed as shown in Fig. 9.
The combination of Pan, Langereis and Meisel do not explicitly teach that an insulating layer disposed on the substrate.
Hu teaches in Fig. 1 of a dielectric supporting layer 2 disposed on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the .

10.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444, Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296 and further view of Cho et al. (hereinafter Cho) US-PG-PUB No. 2016/0241979.

Regarding claim 21, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. 
The combination of Pan, Langereis and Meisel do not explicitly teach that the first pillars and the second pillars are made of a polysilicon.
Cho teaches in Fig. 32 of a vertical column 216 of conductive material (e.g., polysilicon) (Para. [0016], Lines 13-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan, Langereis and Meisel, with the pillars are made of a polysilicon, as taught by Cho, with the motivation that by combining each teaching the MEMS microphone would be able to improve efficiency of the conduction and increasing the performance of the MEMS microphone.

11.	Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444, Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296 and further view of Miao US-PG-PUB No. 2016/0304337.

Regarding claim 25, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above.
The combination of Pan, Langereis and Meisel do not explicitly teach that the first diaphragm includes through hole, and the through hole is sealed with a sealing material.
Miao teaches of a diaphragm 2 includes multiple cavities and some of the cavities are sealed with a plurality of bumps 8 made of insulating material as shown in Fig. 11 and Para. [0057].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan, Langereis and Meisel, with the sealed through holes, as taught by Miao. The motivation is to make the cavities airtight and prevent dirt, dust and/or moisture from entering the cavities, thereby improving microphone performances.

Regarding claim 26, the combination of Pan, Langereis, Meisel and Miao teach all the features with respect to claim 25 as outlined above. Miao teaches that the sealing material is a dielectric material since the bumps 8 are made of silicon rich nitride…Para. [0057].

Regarding claim 27, the combination of Pan, Langereis, Meisel and Miao teach all the features with respect to claim 25 as outlined above. Miao teaches that he sealing material includes one layer of a conductive material since the bumps 8 are cover by a metal layer…Para. [0077].

Regarding claim 28, the combination of Pan, Langereis, Meisel and Miao teach all the features with respect to claim 25 as outlined above. Pan teaches a vent hole passing through the back plate 604 since the back plate 604 includes multiple through holes 615 as shown in 9. 
The combination of Pan, Langereis, Meisel and Miao do not explicitly teach a vent hole passing through the first diaphragm and the second diaphragm.
Miao teaches of multiple vent holes 71 and 11 passing through the diaphragm 2 as shown in Fig. 11.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan, Langereis, Meisel and Miao, with the multiple vent holes, as taught by Miao. The motivation is to use the vent holes to allow air flow from the front side to the back side of the microphone to prevent membrane breakage when large air pressure is applied on the microphone.

12.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444, Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296 and further in view of Klein et al. (hereinafter Klein)US-PG-PUB No. 2016/0340173.

Regarding claim 29, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above. 
The combination of Pan, Langereis and Meisel do not explicitly teach dielectric layers disposed on two main surfaces opposing to each other of at least one of the first diaphragm, the second diaphragm and the base plate, wherein at least one of the dielectric layer includes a first surface opposite to a second surface disposed on a corresponding one of the two main surfaces and the first surface is exposed in the first cavity or the second cavity.
Klein teaches in Fig. 4A of insulating layers (e.g. dielectric layers…Para. [0046], Lines 7-10) 212 and 216 disposed on two main surfaces opposing to each other of the top backplate (e.g. base plate) 202, the insulating layers (e.g. dielectric layer) 216 includes a first surface opposite to a second surface disposed on a corresponding one of the two main surfaces and the first surface is exposed in a cavity disposed between the membrane 204 and the top backplate (e.g. base plate) 202.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan, Langereis and Meisel, with dielectric layers disposed on two main surfaces opposing to each other of the base plate, as taught by Klein, with the motivation is to use the dielectric layers increase the effective capacitance by reducing the electric field strength.

13.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan et al. (hereinafter Pan) US-PG-PUB No. 2015/0189444, Langereis et al. (hereinafter Langereis) US-PG-PUB No. 2012/0091546 and Meisel et al. (hereinafter Meisel) US-PG-PUB No. 2018/0146296 and further view of Thomsen US-PG-PUB No. 2018/0152794.

Regarding claim 32, the combination of Pan, Langereis and Meisel teach all the features with respect to claim 17 as outlined above.
The combination of Pan, Langereis and Meisel do not explicitly teach that the first pillar and the second pillars are offset from each other in a vertical direction.
Thomsen teaches in Fig. 1 of a MEMS microphone 100 having a backplate 102 and a diaphragm 108. The backplate 102 includes a plurality of support posts 116. The diaphragm 108 includes a plurality of protrusions. The plurality of support posts and the plurality of protrusions are offset from each other in a vertical direction as shown in Fig. 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MEMS microphone, as taught by the combination of Pan, Langereis and Meisel, with the plurality of support posts and the plurality of protrusions are offset from each other in a vertical direction, as taught by Thomsen, with the motivation that by combining each teaching the device would be able to use the arrangement of the pillars to stabilize the structure of the MEMS microphone.

Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/                                                                                                        Supervisory Patent Examiner,